
	
		II
		110th CONGRESS
		1st Session
		S. 2082
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mrs. Clinton (for
			 herself, Mr. Hatch, and
			 Mr. Reid) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to establish a
		  Coordinated Environmental Public Health Network, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coordinated Environmental Public
			 Health Network Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)according to the
			 Centers for Disease Control and Prevention, approximately 7 out of every 10
			 deaths in the United States are attributable to chronic diseases, with more
			 than 1,700,000 deaths each year attributable to chronic diseases;
				(2)with 90,000,000
			 people suffering from chronic diseases each year, and over $750,000,000,000 in
			 health care costs as a result, the national cost of chronic disease is
			 extremely high and must be appropriately addressed;
				(3)the rates of many
			 chronic diseases, including asthma, some birth defects, cancers, and autism,
			 appear to be increasing;
				(4)there is a
			 growing amount of evidence that environmental factors are strongly linked with
			 specific chronic disease;
				(5)a major gap in
			 critical knowledge exists regarding the prevalence and incidence of chronic
			 diseases;
				(6)States, local
			 communities, territories, and Indian tribes need assistance with public health
			 efforts that would lead to prevention of chronic disease, including the
			 establishment and maintenance of necessary infrastructure for disease and
			 environmental hazard exposure surveillance;
				(7)several chronic
			 conditions that have a disproportionate impact upon minority communities, such
			 as asthma, have been linked to environmental factors, and work on health
			 disparities should include efforts to research these links and ameliorate the
			 environmental factors tied to these conditions; and
				(8)a Coordinated
			 Environmental Public Health Network will help target resources to areas of
			 chronic disease prevention most in need.
				(b)PurposesIt
			 is the purpose of this Act to—
				(1)develop, ensure
			 oversight of the operation of, and maintain a Coordinated Environmental Public
			 Health Network and State Environmental Public Health Networks, and operate and
			 maintain rapid response capabilities so that the Federal Government, States,
			 local governments, territories, and Indian tribes can more effectively monitor,
			 investigate, respond to, research, and prevent increases in the incidence and
			 prevalence of certain chronic diseases and relevant environmental and other
			 risk factors;
				(2)provide
			 information collected through the Coordinated and State Environmental Public
			 Health Networks to government agencies, public health practitioners and
			 researchers, State and local policy makers, health officials, and the
			 public;
				(3)expand and
			 coordinate among existing surveillance and data collection systems and other
			 infrastructure for chronic diseases and relevant environmental, and other risk
			 factors, including those relevant to bioterrorism;
				(4)improve
			 coordination between the areas of public health, environmental protection, and
			 chemical, radiological and biological terrorism;
				(5)provide necessary
			 support to ensure the availability of a sufficient number of well-trained
			 environmental health and public health personnel to participate and provide
			 leadership in the development and maintenance of the Coordinated and State
			 Environmental Public Health Networks; and
				(6)encourage
			 coordination between researchers and Federal, State, and local entities,
			 including the National Institutes of Health, for genetic studies on diseases
			 associated with environmental factors with an emphasis on finding genetic risk
			 factors and mutations associated with such diseases.
				3.Amendment to the
			 Public Health Service
			 ActThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following:
			
				XXXCoordinated
				Environmental Public Health Network
					3000.DefinitionsIn this title:
						(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
						(2)CommitteeThe
				term Committee means the Advisory Committee established under
				section 3001(d).
						(3)DirectorThe
				term Director means the Director of the Centers for Disease
				Control and Prevention.
						(4)Director of
				centerThe term Director of Center means the
				Director of the National Center for Environmental Health at the Centers for
				Disease Control and Prevention.
						(5)Medical privacy
				regulationsThe term medical privacy regulations
				means the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996.
						(6)Coordinated
				networkThe term Coordinated Network means the
				Coordinated Environmental Public Health Network established under section
				3001(a).
						(7)Priority
				chronic conditions and health effectsThe term priority
				chronic conditions and health effects means the conditions to be tracked
				in the Coordinated Network and the State Networks, such as birth defects,
				developmental disabilities (such as cerebral palsy, autism, and mental
				retardation), asthma and chronic respiratory diseases, neurological diseases
				(such as Parkinson’s disease, multiple sclerosis, Alzheimer’s disease, and
				amyotrophic lateral sclerosis), autoimmune diseases (such as lupus), cancer,
				juvenile diabetes, and such other priority chronic conditions and health
				effects as the Secretary may specify.
						(8)State
				networkThe term State Network means a State
				Environmental Public Health Network established under section 3001(b).
						(9)StateThe
				term State means a State, local government, territory, or Indian
				tribe that is eligible to receive a health tracking grant under section
				3001(b).
						3001.Establishment
				of Coordinated and State Environmental Public Health Networks
						(a)Coordinated
				Environmental Public Health Network
							(1)EstablishmentNot
				later than 36 months after the date of the enactment of this title, the
				Secretary, acting through the Director, in consultation with the Administrator
				and the Director of Center, and with the involvement of other Federal agencies,
				State and local health departments, and the Committee, shall establish and
				operate a Coordinated Environmental Public Health Network. In establishing and
				operating the Coordinated Network, the Secretary shall, as practicable—
								(A)identify, build
				upon, expand, and coordinate among existing data and surveillance systems,
				surveys, registries, and other Federal public health and environmental
				infrastructure as practicable, including—
									(i)the Public Health
				Information Network;
									(ii)State birth
				defects surveillance systems as supported under section 317C;
									(iii)State cancer
				registries as supported under part M of title III;
									(iv)State asthma
				surveillance systems as supported under section 317I;
									(v)the National
				Health and Nutrition Examination Survey;
									(vi)the Behavioral
				Risk Factor Surveillance System;
									(vii)the Hazardous
				Substance Release/Health Effects Database;
									(viii)the Hazardous
				Substances Emergency Events Surveillance System; and
									(ix)the State vital
				statistics systems as supported under section 306;
									(B)provide for
				public access to an electronic national database that accepts data from the
				State Networks on the incidence and prevalence of priority chronic conditions
				and health effects and relevant environmental and other factors, in a manner
				which protects personal privacy consistent with the medical privacy
				regulations;
								(C)prepare and
				publish, in accordance with paragraph (2)—
									(i)not later than 12
				months after the date of enactment of this title, and annually thereafter, a
				Coordinated Environmental Public Health Network Status Report (referred to in
				this title as the Status Report) to provide to Congress and the
				public an update on the progress made toward developing and further expanding
				the Coordinated Network and State Networks, with such report to be made
				available to the public on the websites of the Centers for Disease Control and
				Prevention and the Environmental Protection Agency; and
									(ii)not later than 2
				years after the date of enactment of this title, and biennially thereafter, a
				Coordinated Network Health and Environment Report describing environmental and
				other factors potentially relevant to the Nation's health, in order to allow
				the public to access and understand information about environmental health at
				the Federal, State, and, where practicable, local level;
									(D)operate and
				maintain National Environmental Health Rapid Response Services through the
				Epidemic Intelligence Service, and other mechanisms available through the
				National Center for Environmental Health of the Centers for Disease Control and
				Prevention, and the Agency for Toxic Substances and Disease Registry, to carry
				out the activities described in paragraph (3), as practicable;
								(E)provide for the
				establishment of State Networks, and coordinate the State Networks as provided
				for under subsection (b);
								(F)provide technical
				assistance to support the State Networks, including providing—
									(i)training for
				environmental health investigators appointed or hired under subsection
				(b)(3)(D);
									(ii)technical
				assistance as needed to States to build necessary capacity and infrastructure
				for the establishment of a State Network, including a computerized data
				collection, reporting, and processing system, and additional assistance
				identified by the States under subsection (b)(5)(C) as necessary for
				infrastructure development, such as assistance to improve the expertise of
				personnel in responding to environmental health concerns; and
									(iii)such other
				technical assistance as the Secretary, in consultation with the Administrator
				and the Director of Center, determines to be necessary;
									(G)not later than 12
				months after the date of the enactment of this title, develop minimum standards
				and procedures in accordance with paragraph (4) for data collection and
				reporting for the State Networks, to be updated not less than annually
				thereafter; and
								(H)in developing the
				minimum standards and procedures under subparagraph (G), include mechanisms for
				allowing the States to set priorities, and allocate resources accordingly,
				among the factors described in subparagraphs (A), (B), and (C) of paragraph
				(4).
								(2)Reports
								(A)Annual
				reportsEach Status Report prepared under paragraph (1)(C)(i)
				shall include—
									(i)a
				statement of the activities carried out under this title;
									(ii)the
				identification of gaps in the data of the Coordinated Network, including
				diseases of concern and environmental exposures not tracked; and
									(iii)identification
				of key milestones achieved in the preceding year.
									(B)Biennial
				reportsEach Coordinated Network Health and Environment Report
				prepared under paragraph (1)(C)(ii) shall include—
									(i)a
				statement of the activities carried out under this title;
									(ii)an analysis of
				the most currently available incidence, prevalence, and trends of priority
				chronic conditions and health effects, and potentially relevant environmental
				and other factors, by State and, as practicable, by local areas such as a
				census tract or other political or administrative subdivision, as determined
				appropriate by the Secretary in consultation with the Administrator;
									(iii)recommendations
				regarding high risk populations, public health concerns, response and
				prevention strategies, and additional tracking needs; and
									(iv)to the extent
				practicable, a discussion of genetic risk factors that have been shown to be
				associated with environmental factors and these priority chronic conditions and
				health effects.
									(3)National
				environmental health rapid response services
								(A)In
				generalThe National Environmental Health Rapid Response Services
				operated under paragraph (1)(D) shall—
									(i)work with
				environmental health investigators appointed or hired under subsection
				(b)(3)(D) to develop and implement strategies, protocols, and guidelines for
				the coordinated, rapid responses to actual and perceived higher than expected
				incidence and prevalence rates of priority chronic conditions and health
				effects and to acute and potential environmental hazards and exposures;
									(ii)provide
				assistance in the conduct of investigations into higher than expected incidence
				and prevalence rates of priority chronic conditions and health effects or
				environmental exposures after a State requests assistance, through a process
				established by the Secretary;
									(iii)coordinate
				activities carried out under this title with activities carried out under
				sections 319 through 319G; and
									(iv)coordinate
				activities carried out under this title with other Federal and State agencies,
				as appropriate.
									(B)Coordination
				with existing effortsThe National Environmental Health Rapid
				Response Services operated under paragraph (1)(D) shall incorporate the
				efforts, strategies, and protocols of the Centers for Disease Control and
				Prevention with respect to rapidly responding to and investigating possible
				increases in priority chronic conditions and other health effects and
				environmental health threats.
								(4)Data collection
				and reporting by state networksThe minimum standards and
				procedures referred to in paragraph (1)(G) shall include—
								(A)a list and
				definitions of the priority chronic conditions and health effects to be tracked
				through the State Networks;
								(B)a list and
				definitions of relevant environmental exposures of concern to be tracked, to
				the extent practicable, through the State Networks, including—
									(i)hazardous air
				pollutants (as defined in section 302(g) of the Clean Air Act);
									(ii)air pollutants
				for which national primary ambient air quality standards have been promulgated
				under section 109 of the Clean Air
				Act;
									(iii)pollutants or
				contaminants (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980);
									(iv)toxic chemicals
				(as described in section 313 of the Emergency Planning and Community
				Right-to-Know Act of 1986);
									(v)substances
				reported under the Toxic Substances Control
				Act Inventory Update Rule as provided for in part 710 of title 40,
				Code of Federal Regulations, or successor regulations;
									(vi)pesticides (as
				defined in section 2(u) of the Federal
				Insecticide, Fungicide, and Rodenticide Act); and
									(vii)such other
				potentially relevant environmental factors as the Secretary may specify;
									(C)a list and
				definitions of potentially relevant behavioral, socioeconomic, demographic, and
				genetic factors known to be associated with these priority chronic conditions
				and health effects and other risk factors, such as race, ethnic status, gender,
				age, occupation, and primary language, to be tracked through the State
				Networks;
								(D)procedures for
				the complete and timely collection and reporting of data to the Coordinated
				Network by local areas, such as a census tract or other political subdivision
				determined appropriate by the Secretary, in consultation with the
				Administrator, regarding the factors described in subparagraphs (A), (B), and
				(C);
								(E)procedures for
				making data available to the public and researchers, and for reporting to the
				Coordinated Network, while protecting the confidentiality of all personal data
				reported, in accordance with medical privacy regulations;
								(F)standards and
				procedures for the establishment, operation, and maintenance of laboratories
				conducting biomonitoring, in order to expand the scope and amount of
				biomonitoring data collected by the Centers for Disease Control and Prevention
				as described in section 3004;
								(G)criteria for the
				environmental health investigators as required under subsection
				(b)(3)(D);
								(H)procedures for
				record and data maintenance and verification; and
								(I)a framework for
				coordinating genetic studies on these priority chronic conditions and health
				effects associated with environmental factors including privacy protections,
				informed consent, and contact information for patients wishing to enroll in
				clinical trials.
								(b)State
				Environmental Public Health Networks
							(1)GrantsNot
				later than 12 months after the date of the enactment of this title, the
				Secretary, acting through the Director, in consultation with the Administrator
				and the Director of Center, and taking into consideration the findings of the
				Committee, shall award grants to States for the establishment, maintenance, and
				operation of State Environmental Public Health Networks in accordance with the
				minimum standards and procedures established by the Secretary under subsection
				(a)(4).
							(2)Specialized
				assistanceThe Coordinated Network shall provide specialized
				assistance to grantees in the establishment, maintenance, and operation of
				State Networks.
							(3)RequirementsA
				State receiving a grant under this subsection shall use the grant—
								(A)to establish an
				environmental public health network that will provide—
									(i)for the tracking
				of the incidence, prevalence, and trends of priority chronic conditions and
				health effects, and potentially relevant environmental and other factors as set
				forth in subsection (a), as well as any additional priority chronic conditions
				and health effects and potentially related environmental exposures of concern
				to that State;
									(ii)for
				identification of priority chronic conditions and health effects and
				potentially relevant environmental, genetic, and other factors that
				disproportionately impact low income and minority communities;
									(iii)for the
				protection of the confidentiality of all personal data reported, in accordance
				with the medical privacy regulations;
									(iv)a means by which
				confidential data may, in accordance with Federal and State law, be disclosed
				to researchers for the purposes of public health research;
									(v)the fullest
				possible public access to data collected by the State Network or through the
				Coordinated Network, while ensuring that individual privacy is protected in
				accordance with subsection (a)(1)(B); and
									(vi)for the
				collection of exposure data through biomonitoring and other methods, which may
				include the entering into of cooperative agreements as described in section
				3004;
									(B)to develop a
				publicly available plan for establishing the State Network in order to meet
				minimum standards and procedures as developed by the Coordinated Network under
				subsection (a)(4), including the State’s priorities within the minimum
				standards, a timeline by which all the standards will be met, and a plan for
				coordinating and expanding existing data and surveillance systems within the
				State including any pilot projects established through the Centers for Disease
				Control and Prevention prior to the date of the enactment of this title;
								(C)to appoint a lead
				public health department or agency that will be responsible for the
				development, operation, and maintenance of the State Network, and ensure the
				appropriate coordination among State and local agencies, including
				environmental agencies, regarding the development, operation, and maintenance
				of the State Network;
								(D)to appoint or
				hire an environmental health investigator who meets criteria established by the
				Secretary under subsection (a)(4)(G) and who will coordinate the development
				and maintenance of the rapid response protocol established under subparagraph
				(E);
								(E)to establish a
				rapid response protocol, coordinated by the grantee’s environmental health
				investigator, in order to respond in a timely manner to actual and perceived
				incidence and prevalence rates of priority chronic diseases that are higher
				than expected, acute and potential environmental hazards and exposures, and
				other environmental health concerns, including warning the public when emergent
				public health concerns are detected through the State Network, and concerns
				regarding vulnerable subpopulations and disproportionately impacted
				subpopulations;
								(F)to establish an
				advisory committee to ensure local community input to the State Network;
				and
								(G)to recruit and
				train public health officials to continue to expand the State Network.
								(4)LimitationA
				State that receives a grant under this section may not use more than 10 percent
				of the funds made available through the grant for administrative costs.
							(5)ApplicationTo
				seek a grant under this section, a State shall submit to the Secretary an
				application at such time, in such form and manner, and accompanied by such
				information as the Secretary may specify. The Secretary may not approve an
				application for a grant under this subsection unless the application—
								(A)contains
				assurances that the State will—
									(i)use the grant
				only in compliance with the requirements of this title; and
									(ii)establish such
				fiscal control and fund accounting procedures as may be necessary to ensure the
				proper disbursement and accounting of Federal funds paid to the State under the
				grant;
									(B)contains the
				assurance that the State will establish a State Network as required by this
				subsection; and
								(C)contains
				assurances that if the State is unable to meet all of the requirements
				described in this subsection within the prescribed time period, the State will
				use grant funds to increase the public health infrastructure of the State,
				acting in cooperation with the Coordinated Network, in order to implement and
				maintain a State Network within 24 months of the receipt of such grant.
								(c)Pilot
				Projects
							(1)In
				generalA State may apply for a grant under this subsection to
				implement a pilot project that is approved by the Secretary, acting through the
				Director and in consultation with the Administrator, the Director of Center,
				and the Committee.
							(2)ActivitiesA
				State shall use amounts received under a grant under this subsection to carry
				out a pilot project designed to develop State Network enhancements and to
				develop programs to address specific local and regional concerns,
				including—
								(A)the expansion of
				the State Network to include additional chronic diseases or environmental
				exposures;
								(B)the conduct of
				investigations of local concerns of increased incidence or prevalence of
				priority chronic conditions and health effects and environmental exposures;
				and
								(C)the carrying out
				of other activities as determined to be a priority by the State or consortium
				of regional States and the Secretary.
								(3)ResultsThe
				Secretary may consider the results of the pilot projects under this subsection
				for inclusion into the Coordinated Network.
							(d)Advisory
				Committee
							(1)EstablishmentNot
				later than 9 months after the date of the enactment of this title, the
				Secretary acting jointly with the Administrator and the Director of Center,
				shall establish an Advisory Committee in accordance with the
				Federal Advisory Committee
				Act.
							(2)Composition
								(A)In
				generalThe Advisory Committee shall be composed of 16 members to
				be appointed by the Secretary. Each member of the Advisory Committee shall
				serve a 3-year term, except that the Secretary may appoint the initial members
				of the Advisory Committee for lesser terms in order to comply with the
				following sentence. In appointing the members of the Advisory Committee, the
				Secretary shall ensure that the terms of 5 or 6 members expire each
				year.
								(B)QualificationsThe
				Advisory Committee shall include at least—
									(i)9
				members that have experience in the areas of—
										(I)public
				health;
										(II)the environment,
				especially toxic chemicals and human exposure;
										(III)epidemiology;
										(IV)biomonitoring
				and other relevant exposure technologies; and
										(V)human disease
				genetics; and
										(ii)1 member
				representing nonprofit organizations with expertise in environmental health,
				community-based participatory research, and developing a community response to
				priority chronic conditions and health effects.
									(3)ReportingThe
				Advisory Committee shall not later than 12 months after the date of the
				enactment of this title, and at least once every 12 months thereafter, report
				to Congress on the progress of the Coordinated Network.
							(4)HearingsThe
				Advisory Committee shall hold such hearings, sit and act at such times and
				places, take such testimony, and receive such evidence as the Committee
				considers appropriate to carry out the objectives of the Coordinated
				Network.
							(5)DutiesThe
				Advisory Committee shall—
								(A)review and
				provide input for each Status Report and Coordinated Network Health and
				Environment Report prior to publication, and make recommendations as to the
				progress of the Coordinated Network, including identifying information gaps in
				the network;
								(B)assist in
				developing the minimum standards and procedures for the State Networks under
				subsection (a)(4) and developing coordinated and standardized guidelines to
				respond to priority chronic conditions and health effects; and
								(C)provide ongoing
				public input to the Coordinated Network.
								(e)PrivacyIn
				establishing and operating the Coordinated Network under subsection (a), and in
				making grants under subsections (b) and (c), the Secretary shall ensure the
				protection of privacy of individually identifiable health information,
				including ensuring protection consistent with the regulations promulgated under
				section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 (42 U.S.C. 1320d–2 note).
						(f)Authorization
				of AppropriationsThere is authorized to be appropriated to carry
				out this section $100,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through 2012.
						3002.Increasing
				public health personnel capacity
						(a)Schools or
				Programs of Public Health Centers of Excellence
							(1)GrantsBeginning
				in fiscal year 2008, the Secretary may award grants to at least 5 accredited
				schools or programs of public health for the establishment, maintenance, and
				operation of Centers of Excellence for research and demonstration with respect
				to priority chronic conditions and health effects and relevant environmental
				factors.
							(2)ActivitiesA
				Center of Excellence established or operated under paragraph (1) shall
				undertake research and development projects in at least 1 of the following
				areas:
								(A)Investigating
				causal connections between priority chronic conditions and health effects and
				environmental factors.
								(B)Increasing the
				understanding of the causes of higher than expected incidence and prevalence
				rates of priority chronic conditions and health effects and developing more
				effective intervention methods for when such elevated rates occur.
								(C)Identifying
				additional chronic conditions and environmental factors that could be tracked
				by the Coordinated Network.
								(D)Improving
				translation of Coordinated Network tracking results into effective prevention
				activities.
								(E)Improving
				training of the public health workforce in environmental epidemiology, public
				health surveillance, and effective risk communication.
								(F)Establishing
				links to the Coordinated Network and the State Networks to identify
				associations that warrant further study.
								(3)Requirements
				for centers of excellenceTo be eligible to receive a grant under
				paragraph (1), a school or program of public health shall provide assurances
				that the school or program—
								(A)meets the minimum
				requirements as established by the Secretary in consultation with the
				Director;
								(B)maintains privacy
				for public health information if appropriate to the project, including the
				protections described in section 3001(e); and
								(C)makes public
				information regarding the findings and results of the programs.
								(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2008 through
				2012.
							(b)John H. Chafee
				Public Health Scholar Program
							(1)In
				generalThe Secretary shall award scholarships, to be known as
				John H. Chafee Public Health Scholarships, to eligible students who are
				enrolled in an accredited school of public health or medicine. The Secretary
				shall determine both the criteria and eligibility requirements for such
				scholarships, after consultation with the Committee.
							(2)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $2,500,000 for each of fiscal years 2008 through
				2012.
							(c)Applied
				Epidemiology Fellowship Programs
							(1)In
				generalBeginning in fiscal year 2008, the Secretary, acting
				through the Director, shall enter into a cooperative agreement with the Council
				of State and Territorial Epidemiologists to train and place, in State and local
				health departments, applied epidemiology fellows to enhance State and local
				public health capacity in the areas of environmental health, chronic and other
				noninfectious diseases and conditions, and public health surveillance.
							(2)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $2,500,000 for fiscal year 2008, and such sums as may be
				necessary in each of fiscal years 2009 through 2012.
							3003.General
				provisions
						(a)Appropriations
				AccountAll authorizations of appropriations established in this
				title are authorizations exclusively for appropriations to the account that,
				among appropriations accounts for the Centers for Disease Control and
				Prevention, is designated Environmental Health.
						(b)Date Certain
				for Obligation of AppropriationsWith respect to the process of
				receiving applications for and making awards of grants, cooperative agreements,
				and contracts under this title, the Secretary, acting through the Director,
				shall to the extent practicable design the process to ensure that amounts
				appropriated under this title for such awards for a fiscal year are obligated
				not later than the beginning of the fourth quarter of the fiscal year, subject
				to compliance with section 1512 of title 31, United States Code (relating to
				deficiency or supplemental appropriations), and other applicable law regarding
				appropriations accounting.
						(c)Coordination
				With Agency for Toxic Substances and Disease RegistryIn carrying
				out this title, the Secretary, acting through the Director, shall coordinate
				activities and responses with the Agency for Toxic Substances and Disease
				Registry.
						(d)Coordination
				With Existing Tracking Program Through CDCThe Secretary shall
				integrate the enactment of this title with all environmental health tracking
				programs funded prior to the date of enactment of this title, including by
				integrating the programs, in existence on the date of enactment of this title,
				to develop State Network enhancements and to develop programs to address
				specific local and regional concerns.
						3004.Expansion of
				biomonitoring capabilities and data collection
						(a)PurposeIt
				is the purpose of this section to expand the scope and amount of biomonitoring
				data collected by the Centers for Disease Control and Prevention, State
				laboratories, and consortia of State laboratories, in order to obtain robust
				information, including information by geographically defined areas and
				subpopulations, about a range of environmental exposures.
						(b)In
				generalIn meeting the purpose of this section, the Secretary
				shall ensure that biomonitoring data are collected through appropriate sources,
				including the National Health and Nutrition Examination Survey, and shall, as
				appropriate, enter into collaboration or partnerships with other entities to
				obtain additional information regarding vulnerable subpopulations or other
				subpopulations.
						(c)Cooperative
				agreements
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall enter into cooperative agreements
				with States or consortia of States to support the purposes of this
				title.
							(2)ApplicationsApplications
				for such cooperative agreements by consortia of States shall address the manner
				in which such States will coordinate activities with other States in the
				region, and shall designate a lead State for administrative purposes.
							(3)Geographic
				distributionIn entering into cooperative agreements under this
				section, the Secretary shall, to the extent practicable, take appropriate
				measures to provide for an equitable geographic distribution of such
				agreements.
							(d)PrivacyIn
				carrying out this section, the Secretary shall ensure the protection of privacy
				of individually identifiable health information, including ensuring protection
				consistent with the regulations promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
				note).
						(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $50,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
		
